Citation Nr: 0703004	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-41 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran reportedly had active military service from 
December 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

In 2006, the Board received additional evidence from the 
appellant that was not previously of record.  
   
A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006).  In December 2006, the Board 
notified the appellant that it could not adjudicate his 
claims without a waiver of RO review.  In January 2007, the 
appellant's response was received, in which he indicated that 
he desired to have his claim remanded to the agency of 
original jurisdiction for review.  Given the foregoing, on 
remand, the RO must review the new evidence and, if the claim 
remains denied, include such evidence in a supplemental 
statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal with 
consideration of all evidence received 
since the issuance of the most recent 
supplemental statement of the case (SSOC) 
in June 2006.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



